MEMORANDUM **
Maximino and Ubaldo Mora-Vasquez appeal their 60-month sentences imposed following their guilty plea convictions for conspiracy to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), & 846. The Appellants’ contention that the mandatory minimum imprisonment provisions of section 841(b) are facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by our decision in United States v. Hitchcock, 286 F.3d 1064, 1072-73 (9th Cir.2002), as amended, 298 F.3d 1021,1021 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.